Citation Nr: 1740845	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from February 1982 to May 1982. 

This matter comes before the Board of Veterans Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran had a video hearing before the undersigned Veterans Law Judge (VLJ) in October 2016. 


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected right knee injury has been rated 60 percent from March 1, 2015. The Veteran's service connection for depressive disorder has been 30 percent since July 18, 2013 and 70 percent since November 10, 2016. The Veteran's service-connected left knee arthritis has been rated 10 percent from March 31, 2000. The Veteran's service-connected irritable bowel syndrome has been rated 10 percent since August 28, 2010.  The Veteran's combined disability rating has been 70 percent from June 1, 2004, 80 percent from September 14, 2011, and 90 percent from July 18, 2013.    

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does have combined rating of 70 percent or more during the appeal period with one disability of more than 40 percent and additional disabilities to bring the combined rating to 70 percent or more.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran testified that he worked for the postal service for 20 years following his military service but had to leave in 2000 because of his right knee injury. The Veteran indicated that in 2013 he tried to work for a construction company in a supervisory role but could not deal with the right knee pain and the employment ended in four months. He testified that he has trouble finding a job because of his disability and that no one wants to hire him given that he has a brace on his leg and needs to take narcotics daily. He has a GED with a few semesters of college and no additional training. 

The Veteran also indicated that he has to use a motorized scooter when he needs to do a lot of walking and he uses a cane most of the time. He has difficulty standing for more than 20 minutes and is unable to walk more than 100 yards. 

In April 2011, the Veteran reported to a VA examiner that he takes pain pills daily, wears a knee brace, uses a cane daily and can only sit in a certain position with his right knee extended. The examiner noted that the Veteran was capable of sedentary work. However, given the mental limitations found above coupled with the severity of the Veteran's knee injury, the evidence is at least in equipoise that the Veteran is unable to work. 

In December 2016, a VA examiner found that the Veteran would have difficulty in adapting to a work like setting due to his depressive disorder. 

and additional disabilities to bring the combined rating to 70 percent or more The Board finds the Veteran's testimony persuasive that he is unable to work based on both his right knee injury and his associated depression. The Board notes that the Veteran had a recent failed attempt to return to the work force. Moreover, the Board notes that the Veteran is unable to stand for a meaningful period of time, has difficulty walking and must sit with his leg extended. Additionally, because of this severe injury, the Veteran has depression to such a degree that he has been found to have difficulty adapting to a work like setting. Based on the above credible testimony, and VA examiner opinions, the Board finds that the Veteran is unable to secure gainful employment due to his service-connected conditions. 

ORDER

Entitlement to TDIU is granted. 



____________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


